Cite as 2014 Ark. 164

                   SUPREME COURT OF ARKANSAS
                                          No.   CR-12-539

QUINCY JAY PLESSY                                    Opinion Delivered   April 10, 2014
                                 APPELLANT
                                                     PRO SE PETITION TO REINVEST
V.                                                   JURISDICTION
                                                     [SEBASTIAN COUNTY CIRCUIT
                                                     COURT, FORT SMITH DISTRICT, NO.
STATE OF ARKANSAS                                    66CR-09-1336]
                                   APPELLEE
                                                     HONORABLE JAMES O. COX, JUDGE

                                                     PETITION DENIED; APPEAL
                                                     DISMISSED.


                                          PER CURIAM


       Appellant Quincy Jay Plessy was convicted of first-degree murder and committing a

felony with a firearm. On appeal, the Arkansas Court of Appeals affirmed the judgment, which

also reflected that appellant received a sentence of 420 months’ imprisonment, including a

statutory enhancement. Plessy v. State, 2012 Ark. App. 74, 388 S.W.3d 509. Appellant filed a

timely petition in the trial court for postconviction relief under Arkansas Rule of Criminal

Procedure 37.1 (2013), and he lodged an appeal in this court when the petition was denied. He

has now filed a pleading styled as a “petition to reinvest jurisdiction,” and in the petition he seeks

to have this court return jurisdiction to the trial court so that he may obtain a ruling on issues

that were not addressed in the order denying postconviction relief. The petition to reinvest

jurisdiction is denied, and we dismiss the appeal.

       In his petition, appellant admits that he failed to obtain a ruling on the issues he raised

in his original petition under Rule 37.1. The trial court’s order addresses only the issues
                                        Cite as 2014 Ark. 164

appellant raised in an amended petition that appellant later filed, and it did not address those

issues in the original petition.

       Appellant acknowledges that his appeal is without merit unless he is permitted to seek

a ruling on these omitted issues, and he offers the circumstances of his incarceration as an

excuse for his failure to obtain a ruling on the omitted issues. He appears to contend that,

because of the difficulties resulting from his incarceration, he could not comply with the rules

of procedure. That is, he contends that those circumstances “made it impossible to conceive

such issues.” In support of this proposition, he attaches a document that references a grievance

that appellant appears to have submitted to the warden of the facility in which he is incarcerated.

Appellant’s complaint in the grievance concerned his difficulties in locating books that contained

the applicable rules of procedure.

       This court has consistently held that the burden to conform to procedural rules applies

even where the petitioner proceeds pro se, as all litigants must bear the responsibility for

conforming to the rules of procedure or demonstrating good cause for not so conforming. See

Hill v. State, 2014 Ark. 57 (per curiam) (where the appellant’s alleged learning disability and lack

of access to the prison’s law library was held not to be good cause for the untimely filing of a

petition seeking leave to proceed in the trial court with a petition for postconviction relief). If

he sought to obtain rulings on issues omitted from the initial order denying postconviction relief,

appellant was required to file a motion in the trial court within the thirty-day period of time in

which to file a notice of appeal under Arkansas Rule of Appellate Procedure–Criminal 2(a)(4)

(2013). See Lewis v. State, 2012 Ark. 255 (per curiam); see also Lovett v. State, 2013 Ark. 8. If this



                                                  2
                                       Cite as 2014 Ark. 164

court were to permit exceptions to compliance with procedural rules merely because an

incarcerated appellant could point to some difficulty in complying with procedural requirements

caused by his or her incarceration or lack of education, there would be little use in promulgating

procedural rules, as an appellant could simply bypass the rules by claiming the burden of

incarceration or lack of knowledge. See Sillivan v. Hobbs, 2014 Ark. 88 (per curiam).

       Appellant has therefore not shown good cause for his failure to comply with the

procedural rules. The petition is accordingly denied. Because appellant indicated that he does

not believe that the appeal has merit unless he is permitted to obtain the additional rulings, and

because he has not filed a brief in support of his appeal within the time permitted, we also

dismiss the appeal.

       Petition denied; appeal dismissed.

       Quincy Jay Plessy, pro se appellant.

       No response.




                                                3